OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
*1071On June 9, 2009, the Civil Service Employees Association, Local 815 (CSEA) filed a grievance on behalf of unnamed employees of the Erie County Board of Elections (the Board), alleging that the collective bargaining agreement (CBA) between Erie County (the County) and CSEA was violated when the Board modified the work hours of employees assigned to school district elections in May 2009 in a way that deprived these employees of overtime compensation. After the Board denied the grievance, CSEA notified the County of its intent to arbitrate the dispute, prompting the County to move for a stay. Supreme Court granted the County’s motion and denied CSEA’s cross motion to compel arbitration. Upon CSEA’s appeal, the Appellate Division affirmed (82 AD3d 1633 [4th Dept 2011]), as do we.
Section 3-300 of the Election Law vests every board of elections with exclusive power to
“appoint, and at its pleasure remove, clerks, voting machine technicians, custodians and other employees, fix their number, prescribe their duties, fix their titles and rank and establish their salaries within the amounts appropriated therefor by the local legislative body and shall secure in the appointment of employees of the board of elections equal representation of the major political parties.”
“By enacting [section 3-300], the Legislature furthered the constitutional mandate of bipartisan participation in the functions of boards of elections and vested [them] with complete and exclusive control of their personnel and the performance of their duties in that highly sensitive governmental area” (County of Chautauqua v Chautauqua County Employees’ Unit 6300 of Local 807 of Civ. Serv. Employees’ Assn., Local 1000, AFSCME, AFL-CIO, 181 AD2d 1052, 1052 [4th Dept 1992] [citation omitted]).
In County of Chautauqua, Supreme Court vacated an arbitrator’s award in favor of an elections technician let go by the county board of elections. The Appellate Division affirmed in light of section 3-300, concluding that the county could not negate or restrict the county board of elections’ statutory removal powers by way of collective bargaining (see also Matter of Board of Elections of County of Westchester v O’Rourke, 210 AD2d 402 [2d Dept 1994] [deciding that, in view of section 3-300, the board of elections was not required to comply with the job posting procedures in the CBA between the county and the public employees’ union, and declining to issue a broader declaration *1072with respect to application to the board’s employees of provisions in the CBA]). Similarly, the Board’s scheduling of its employees’ work shifts on election day so as to provide adequate coverage from the time the polls opened at 7:00 a.m. until 10:00 p.m., about an hour after the polls closed, without incurring overtime payment obligations falls within its authority under section 3-300 to “prescribe [its employees’] duties . . . and establish their salaries within the amounts appropriated therefor by the local legislative body.”